                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

IRMA GARZA                                     §
     Plaintiff                                 §
                                               §
                                               §    CIVIL ACTION NO. 18-cv-267
VS.                                            §    (JURY REQUESTED)
                                               §
THE CITY OF EDINBURG, TEXAS                    §
RICHARD MOLINA, DAVID                          §
TORRES, JORGE SALINAS and                      §
GILBERT ENRIQUEZ                               §
     Defendant                                 §


            DEFENDANT CITY OF EDINBURG’S MOTION TO STRIKE
          STATEMENT OF CHANGES TO DEPOSITION OF ROBYN ZAYAS



TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, THE CITY OF EDINBURG, TEXAS, a named Defendant in the above-

styled and numbered cause, and files this its Motion to Strike Statement of Changes to Deposition

of Robyn Zayas, and in support thereof, would respectfully show unto the Court as follows:

                                            I.
                                       BACKGROUND

1.     Plaintiff noticed the deposition of Robyn Zayas, who worked for the political campaign of

Richard Molina. The deposition took place on April 23, 2019, and all parties, through counsel, had

the opportunity to examine Ms. Zayas. On May 30, 2019, Ms. Zayas prepared a statement of changes

to her deposition testimony. See Exhibit A. Defendant City of Edinburg challenges such changes and

hereby moves for an order striking the same.
                                         II.
                                ARGUMENTS & AUTHORITY

       Federal Rule of Civil Procedure Rule 30(e)(1)(B) allows for changes to depositions, requiring

that they be listed with a reason for making them. These changes, however, are subject to the Court’s

review upon challenged:

               Courts take three different approaches when a party challenges
               proposed substantive changes to deposition testimony pursuant to
               Rule 30(e). The least restrictive approach allows substantive changes,
               but the prior testimony remains a part of the record and can be used
               for impeachment purposes. The most restrictive approach allows
               deponents to correct only typographic and transcription errors. Other
               courts take a "sham affidavit" approach. The Fifth Circuit has not
               announced its position with respect to the three approaches.

Mata v. Caring for You Home Health, Inc., 94 F. Supp. 3d 867, 871-72 (S.D. Tex. 2015) (citing

Devon Energy Corp. v. Westacott, 2011 WL 1157334 (S.D. Tex. Mar. 24, 2011) (collecting cases);

Eicken v. USAA Fed. Savings Bank, 498 F. Supp. 2d 954, 961-62 (S.D. Tex. 2007); Trout v.

FirstEnergy Generation Corp., 339 F. App'x 560, 566 (6th Cir. 2009); Hambleton Bros. Lumber Co.

v. Balkin Entrs., 397 F.3d 1217, 1225 (9th Cir. 2005)). But before the proposed changes are subject

to scrutiny under one of the three approaches, the deponent must include a reason for making the

changes:

               A statement of reasons explaining corrections is an important
               component of errata submitted pursuant to [Rule] 30(e), because the
               statement permits an assessment concerning whether the alterations
               have a legitimate purpose. . . . The absence of any stated reasons for
               the changes supports the magistrate judge's concern that the
               “corrections” were not corrections at all, but rather purposeful
               rewrites tailored to manufacture an issue of material fact . . . .

Hambleton Bros. Lumber Co. v. Balkin Entrs., 397 F.3d 1217, 1224-25 (9th Cir. 2005) cited in EBC,

Inc. v. Clark Bldg. Sys., 618 F.3d 253, 266 (3dCir. 2010); see Hawthorne Partners v. AT&T Techs.,

Inc., 831 F. Supp. 1398, 1406 (N.D. Ill. 1993) (“[Rule] 30(e) allows a witness to make . . . ‘changes
in form or substance’ to a deposition transcript but requires a statement of reasons for making

them.”). “Courts have found that the failure to provide a statement of reasons alone suffices to strike

a proposed change.” EBC, Inc. v. Clark Bldg. Sys., 618 F.3d 253, 266 (3d Cir. 2010) (citations

omitted).

        The statement of changes provided by Robyn Zayas, Exhibit A, lists nineteen (19) changes

to her testimony, and she identifies a reason for only the first two changes. Based on the fact that her

statement fails to identify a reason for changes 3 through 19 and, thus, fails to meet the requirements

of Rule 30(e), Defendant City of Edinburg hereby moves for an order striking such changes.

        As for the first listed change, which is purportedly made because Ms. Zayas “was extremely

nervous and afraid to talk about [her] sister,” the Court should adopt a restrictive approach because

the proffered reason is not a legitimate reason for misleading the parties in her deposition. Exhibit

A. The Court should not allow a deponent to hold back testimony due to fear without any regard or

consideration of the oath not to commit perjury or, at the very least, her obligation not to deceive.

On this basis, the first listed change should be ordered stricken.

        Defendant City of Edinburg does not challenge the clarification contained in the second listed

change in Ms. Zayas’ statement.

                                                III.
                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant City of Edinburg prays that the

Court grant its Motion, enter an Order striking Robyn Zayas’ statement of changes pertaining to her

deposition testimony as outlined above, and grant such other and further relief to which Defendant

may show itself to be justly entitled to receive.

        Signed on June 18, 2019.
Respectfully submitted,

/s/ Ysmael D. Fonseca
Ysmael Fonseca
State Bar No. 24069726
USDC Adm. No. 1139283
Email: yfonseca@guerraleeds.com
Of Counsel

Heather Scott
State Bar No. 24046809
USDC Adm. No. 575294
Email: hscott@guerraleeds.com
Of Counsel

R.D. “Bobby” Guerra
Attorney In Charge
State Bar No. 08578640
USDC Adm. No. 5949
Email: RDGuerra@guerraleeds.com.

GUERRA, LEEDS, SABO
& HERNANDEZ, P.L.L.C.
10123 N. 10th Street
McAllen, Texas 78504
Telephone: (956) 541-1846
Facsimile: (956) 541-1893
Of Counsel
Attorneys for Defendant City of Edinburg
                              CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with counsel for Plaintiff and the individual Defendants
concerning the relief sought herein, and that Mr. David Flores has indicated he is opposed and that
Mr. Arnold Aguilar has stated he is unopposed.

                                                      By:     /s/ Ysmael D. Fonseca
                                                              Ysmael Fonseca


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of June, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

Mr. David L. Flores
Flores & Torres, L.L.P
118 East Cano
Edinburg, Texas 78539

Mr. J. Arnold Aguilar
Mr. Francisco J. Zabarte
Aguilar & Zabarte, L.L.C.
990 Marine Drive
Brownsville, Texas 78520

                                                      By:     /s/ Ysmael D. Fonseca
                                                              Ysmael Fonseca
